Per Curiam.
This is a proceeding in error brought to this court by Ruth Haney for a review of the judgment of the district court for Platte county wherein she was convicted of the crime of burglary and sentenced to serve a period of one year in the state penitentiary.
We have carefully considered the record and find no ground for reversal. We believe, however, that this is an instance where the judgment of the district court may properly be modified.
Under the provisions of section 10186, Comp. St. 1922, the judgment of the district court is modified to the extent that the penalty imposed is changed from one year in the state penitentiary to five months in the county jail of Platte county. As thus modified, the judgment is affirmed.
Affirmed as modified.